Jackson, Justice.
The sole question in this case is, can the city of Marietta, since the adoption of the constitution of 1877, make a new debt except as provided for in that constitution ? ¥e think not, under the plain provisions of that fundamental law.
In the 7th section of the 7th article of the constitution of 1877, these words appear : “ and no such county, municipality, or division, shall incur any new debt, except for a temporary loan or loans to supply casual deficiencies of revenue, not to exceed one-fiftli of one per centum of the assessed value of the taxable property therein, without the assent of two-thirds of the qualified voters thereof at am, election for that purpose to be held as may be prescribed by lato; but any city, the debt of which does not exceed seven per cent, of the assessed value of the taxable property at the time of the adoption of this constitution, may be authorized by law to increase, at any time, the amount of said debt three per centum upon such assessed valuation.” It is not pretended that any law has been passed authorizing such increase of debt, or to hold such an election as is contemplated in the above cited section ; and the election actually held did not comply with the constitution. So that it is an effort on the part of this city to make a new debt, incurred to procure a steam fire engine in the place of an old hand engine, at a considerable cost, without complying with that provision of our present constitution. It cannot be done.
The provision is inserted therein to stop, to dam up, this deluge of city and cqunty debts which is flooding the country, and sinking the bestinterests of the people. It is made the duty of the judiciary to give the provision full effect. Section 4, par. 2, art. 1 of constitution 1877.
Citizens who must pay the taxes unconstitutionally laid, if not arrested, have the right to enjoin the collection, and the chancellor should have issued the writ at their prayer.
Judgment reversed.